DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 2/7/2022. As directed by the amendment: claims 1, 5, 7-10, 12, 14, 16 and 17 have been amended; claims 4, 13 and 15 has been cancelled and new claim 18 has been added.  Thus, claims 1-3, 
5-12, 14 and  16-18 are presently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dana Tangren on 4/27/2022.

The application has been amended as follows: 
In claim 1, “the two stands extend” (line 20) has been replaced with -the two strands extend-; and “are disposed” (line 21) has been replaced with -are adapted to be disposed-

In claim 2, “the first path” has been replaced with -the first tension member-; and “which” has been replaced with -the joint-

In claim 3, “the first path” has been replaced with -the first tension member-; and 
“the body which allow” has been replaced with – the body, the tendon and/or muscle allows-

In claim 5, “further comprising:” has been replaced with -wherein-; and “member guided” has been replaced with -member is guided-

In claim 7, “device of claim 5” has been replaced with -device of claim 2-

In claim 18, “the two stands extend” (last line on p. 6) has been replaced with -the two strands extend-
Reasons for Allowance
Claims 1-3, 5-12, 14 and  16-18 (interpreted under 35 USC 112(f) as previously discussed) are allowed in light of Applicant’s amendment and remarks (pages 8-10)
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Ingvast et al. and  Scott et al., each reference although discloses a muscle strength support device comprising most of the claim features, but fails to teach or render obvious a glove having one or more sheaths configured to surround one or more fingers of the user's hand, the glove having a palm side and an opposing dorsal side; a first fastening member secured to a select one of the one or more sheaths of the glove so that when a phalange is received within the select sheath, the first fastening member at least partially encircles the phalange; a first guide strap secured to the select sheath proximal of the first fastening member; a first tension member positioned on the palm side of the glove and extending along the select sheath so that when the phalange is received within the select sheath, the first tension member extends along a midline of the phalange on the palm side, the first tension member passing through the first guide strap and having a distal end connected to the first fastening member, the first guide strap limiting lateral movement of the first tension member; and a second tension member positioned on the dorsal side of the glove and having a distal end connected to the first fastening member, the second tension member splitting into two strands proximal of the first fastening member so that when the phalange is received within the select sheath, the two strands extend along separate paths that are spaced apart from and are disposed on opposite sides of the midline of the phalange on the dorsal side
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785